Case 1:16-cv-05386-RRM-LB Document 35 Filed 11/13/20 Page 1 of 3 PageID #: 742


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
DR. J. DAVID GOLUB,

                                   Plaintiff,
                                                                      MEMORANDUM AND ORDER
        -against-                                                     AND ORDER TO SHOW CAUSE
                                                                        16-CV-5386 (RRM) (LB)
MICHAEL L. SWAALEY, et al.,

                                    Defendants.
------------------------------------------------------------------x
ROSLYNN R. MAUSKOPF, Chief United States District Judge.

        In September 2016, plaintiff Dr. J. David Golub, proceeding pro se, commenced this fee-

paid action against Richmond County Surrogate Robert J. Gigante and three attorneys, alleging

misconduct by the defendants in connection with Surrogate Court proceedings relating to the

estate of Sylvia Golub. On September 6, 2017, the Court dismissed the action for lack of

subject-matter jurisdiction and entered judgment in favor defendants.

        In the 26 months following the entry of judgment, Golub filed three motions pursuant to

Rule 59 and 60 of the Federal Rules of Civil Procedure, all of which were denied. The first, filed

October 3, 2017, (Doc. No. 20), was denied in a five-page memorandum and order dated

September 26, 2018, (Doc. No. 22). The second – a motion to vacate the September 26, 2018,

order – was filed in October 2018, (Docs. No. 23–25), and was denied in a two-page

memorandum and order dated September 27, 2019, (Doc. No. 27). The third motion – seeking to

vacate the September 27, 2019, order – was filed in October 2019, (Docs. No. 28–29), and was

denied in an electronic order dated September 29, 2020. That electronic order expressly warned

Golub that if he continued to file repetitive motions for reconsideration, the Court might enter an

order prohibiting him from making future filings without leave of Court.

        Golub has not heeded this warning. Since September 29, 2020, Golub has filed four

more submissions with the Court, including motions pursuant to Rules 59 and 60. The first
Case 1:16-cv-05386-RRM-LB Document 35 Filed 11/13/20 Page 2 of 3 PageID #: 743


submission, received by the Court on October 19, 2020, (Docs. No. 30–31), is a motion 1) to stay

these proceedings pending the filing of another Rule 59 motion and/or a notice of appeal and 2)

to permit Golub permission to file electronically. The second submission, received by the Court

on October 27, 2020, (Doc. No. 32), is a Rule 59 motion, requesting that the Court reconsider

and vacate all its prior orders in this case. The third submission, received by the Court on

October 28, 2020, (Doc. No. 33), is a notice of appeal to the Second Circuit Court of Appeals.

The fourth submission, received by the Court on November 5, 2020, (Doc. No. 34), is a Rule 60

motion, which includes another request for permission to file electronically.

       Golub’s actions in continuing to file motions for reconsideration are consistent with his

well-documented, decades-long history of vexatious litigation in this district and elsewhere. The

Court notes that Golub has been barred from further filings in at least two district court cases.

See Golub v. Kidder Peabody & Co., No. 89-CV-5903 (WHP), 2010 WL 5422503, at *3

(S.D.N.Y. Dec. 16, 2010) (“Golub is enjoined from attempting to file further applications with

this Court on this matter [and] … from addressing any correspondence to this Court or

contacting this Court in any manner.”); Golub v. Univ. of Chicago, No. 87-CV-2891, 1992 WL

333641, at *1–3 (E.D.N.Y. Oct. 26, 1992) (noting that plaintiff had been enjoined from filing

any actions without prior Court approval against Ernst & Whinney, IBM Corporation, University

of Chicago, and Weiner & Company). He has also been sanctioned by the Second Circuit on at

least three occasions. See Golub v. Tierney, No. 11-286, 2d Cir. mandate dated July 11, 2011

(recorded on S.D.N.Y. Docket No. 89-CV-5809 (WHP) as Doc. No. 115).

       “A district court may, in its discretion, impose sanctions against litigants who abuse the

judicial process.” Iwachiw v. N.Y. State Dep’t. of Motor Vehicles, 396 F.3d 525, 528 (2d Cir.

2005). “Permissible sanctions include restricting a litigant’s future access to courts.” Golub,

2010 WL 5422503, at *2 (citing Iwachiw, 396 F.3d at 528). Accordingly, it is ORDERED:

                                                 2
Case 1:16-cv-05386-RRM-LB Document 35 Filed 11/13/20 Page 3 of 3 PageID #: 744


   1. Golub’s motion to stay these proceedings is moot, since he has already filed another Rule

      59 motion and a notice of appeal.

   2. Golub’s motions pursuant to Rules 59 and 60 of the Federal Rules of Civil Procedure are

      denied for the same reasons explained in the Court’s Memoranda and Orders dated

      September 26, 2018; September 27, 2019; and September 29, 2020.

   3. Golub shall show cause in an affirmation to be filed within 30 days of the date of this

      Memorandum and Order why he should not be enjoined from filing any further

      documents in this action (except for documents directed to the United States Court of

      Appeals for the Second Circuit) and from filing any further actions in this district without

      prior Court approval. If Golub fails to submit an affirmation within the time allowed, or

      if his affirmation does not set forth good cause why this injunction should not be entered,

      he will be barred from filing any further submissions in this case (except for documents

      directed to the Second Circuit) and any further actions in this district without prior Court

      approval.

   4. In light of Golub’s history of vexatious litigation, his applications to file papers

      electronically with the Court are denied.

   5. Although Golub has consented to electronic notification, the Clerk of Court is directed to

      mail a copy of this Memorandum and Order and Order to Show Cause to Golub and to

      note the mailing on the docket.

                                                      SO ORDERED.

Dated: Brooklyn, New York
       November 13, 2020                              Roslynn R. Mauskopf

                                                      ROSLYNN R. MAUSKOPF
                                                      Chief United States District Judge




                                                  3
